Case 9:18-cv-81004-RKA Document 68-30 Entered on FLSD Docket 07/05/2019 Page 1 of 4




                       EXHIBIT Z
Case 9:18-cv-81004-RKA Document 68-30 Entered on FLSD Docket 07/05/2019 Page 2 of 4



                                                                         Page 1

   1                     UNITED STATES DISTRICT COURT
   2                     SOUTHERN DISTRICT OF FLORIDA
   3      ------------------------------)
   4      MELANIE DAVIS,                           )      CASE NO.:
   5                   Plaintiff,                  )      18-81004-CIV
   6             vs.                               )
   7      POST UNIVERSITY, INC.,                   )
   8                   Defendant.                  )
   9      ------------------------------)
  10
  11
  12              DEPOSITION OF SEAN COOLEY, INDIVIDUALLY
  13      AND AS DESIGNATED REPRESENTATIVE OF POST UNIVERSITY
  14                        DATE:     APRIL 11, 2019
  15                                  HELD AT:
  16                          WYNDHAM SOUTHBURY
  17                         1284 Strongtown Road
  18                        Southbury, Connecticut
  19
  20
  21
  22
  23
  24      Reporter:     Sandra Semevolos, RMR, CRR, CRC, CSR #74
  25

                                    Veritext Legal Solutions
       800-227-8440                                                       973-410-4040
Case 9:18-cv-81004-RKA Document 68-30 Entered on FLSD Docket 07/05/2019 Page 3 of 4



                                                                   Page 278

   1      Sometimes there are still things that might preclude
   2      a student or an opportunity to move forward, if the
   3      opportunity was a former student and because of
   4      certain reasons they can't come -- they can't move
   5      forward with their -- with coming back to Post, at
   6      that juncture, we wouldn't reopen that opportunity
   7      with that student.      But for the sake of this, it
   8      would follow that same logic, that we would reopen
   9      an opportunity if someone had expressed interest
  10      about moving forward with their process again.
  11           Q.     So maybe I can simplify it in a different
  12      way, and I think we're getting there.              It's somewhat
  13      confusing and I get that.
  14                  If a lead remained in the rejected state
  15      after a call was made to the rejected lead, is it
  16      safe to assume that Post still considers that to be
  17      a rejected lead?
  18           A.     Yes.
  19           Q.     Because the protocol was to move them out
  20      of the rejected state if they provided the necessary
  21      information to remove them from that state; correct?
  22           A.     Correct.
  23           Q.     The same with respect to an opportunity,
  24      if a lost opportunity remained a lost opportunity
  25      after a call is made, it's safe to assume that Post

                                  Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
Case 9:18-cv-81004-RKA Document 68-30 Entered on FLSD Docket 07/05/2019 Page 4 of 4



                                                                  Page 279

   1      still considers them to be a lost opportunity;
   2      correct?
   3           A.       Correct.
   4                          MR. GLAPION:       I'm going to just tidy
   5      up one last section.       A lot of it was presumably
   6      asked and answered, just sort of spread all over the
   7      place.      So I'll give you a standing
   8      asked-and-answered objection to save your voice and
   9      save you from doing it.
  10                          MR. BOWSER:      Is this about sales?
  11                          MR. GLAPION:       It's about sales, I'm
  12      sorry.      I'm sorry, I have to do it.
  13      BY MR. GLAPION:
  14           Q.       Okay.   So just follow this with me and
  15      I'll try to break it down in a way that's relatively
  16      agreeable.      I know it took a little while.
  17                    So prospective students, one way or
  18      another, reach out to Post; correct?
  19           A.       Correct.
  20           Q.       And at that point, they become leads?
  21           A.       Correct.
  22           Q.       And those leads by going through the
  23      process in --
  24           A.       16.
  25           Q.       -- in 16, ultimately that's the process

                                   Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
